t c memo united_states tax_court russell w and rebecca a willey petitioners v commissioner of internal revenue respondent docket no filed date russell w and rebecca a willey pro sese ruth m spadaro for respondent memorandum findings_of_fact and opinion foley judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax after concessions by petitioners the issue for decision is whether petitioners are entitled to deduct a theft_loss of dollar_figure we hold they are to the extent provided below unless otherwise indicated all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found petitioners resided in wilmington delaware at the time they filed their petition in russell willey made short-term loans ie repayment was promised within months of dollar_figure to casey foods inc casey dollar_figure to nanna's treasures inc treasures and dollar_figure to the electra group inc electra the three companies invested the loan proceeds in the euro- american money trust fund the trust fund the trust fund was an independent unrelated entity and mr willey did not have any contact or dealings with anyone associated with it mr willey's loans were never repaid in july of treasures was in need of capital so its owner wanda m dugan offered to sell percent of treasures' stock to mr willey after reviewing treasures' operations financial records and projections mr willey agreed to purchase the 49-percent stock interest for dollar_figure petitioners transferred dollar_figure to treasures but never received any treasures stock in ms dugan filed for bankruptcy and in petitioners filed a proof_of_claim in the proceeding in ms dugan received a bankruptcy discharge and petitioners did not receive any funds in several trust fund representatives were indicted in the u s district_court for the district of new jersey for wire fraud money laundering and tax_evasion relating to the trust fund's activities in two of these individuals pled guilty and were convicted of the charged offenses on their joint federal_income_tax returns petitioners claimed a theft_loss of dollar_figure ie dollar_figure less dollar_figure pursuant to sec_165 attributable to the loans to casey treasures and electra and dollar_figure less dollar_figure pursuant to sec_165 attributable to treasures' stock on date respondent issued a notice_of_deficiency to petitioners respondent determined that petitioners were not entitled to the theft_loss but were entitled to a nonbusiness_bad_debt subject_to the dollar_figure annual limitation opinion sec_165 allows a deduction for any theft_loss that is not compensated by insurance or otherwise whether a theft has occurred is determined under state law 63_tc_736 affd without published opinion 523_f2d_1053 5th cir the delaware code provides that a person commits theft when the person takes exercises control_over or obtains property of another person intending to deprive that person of it or appropriate it del code ann tit sec_841 a person commits theft through a false promise when with the intent prescribed in sec_841 of this title the person obtains property of another person by means of a representation express or implied that the person will in the future engage in particular conduct and the person does not intend to engage in such conduct del code ann tit sec_844 petitioners contend that they are entitled to a dollar_figure theft_loss because their loans to casey treasures and electra were misappropriated by trust fund representatives while the trust fund representatives may have committed a theft from casey treasures and electra the representatives did not commit a theft from petitioners see eg perrotto v commissioner tcmemo_1977_99 silverman v commissioner tcmemo_1975_ affd without published opinion 538_f2d_320 3d cir the trust fund was an independent unrelated entity and mr willey did not have any contact or dealings with it indeed mr willey testified that casey treasures and electra were not acting as agents for the trust fund therefore petitioners are not entitled to deduct a theft_loss attributable to their loans to casey treasures and electra petitioners contend that they are entitled to deduct in a dollar_figure theft_loss attributable to mr willey's purchase of treasures stock respondent however contends that petitioners have not established that a theft occurred we conclude that ms dugan committed a theft from mr willey when she solicited and received payment for but failed to deliver treasures stock respondent further contends that even if petitioners establish that a theft occurred they are not entitled to a deduction in because at the end of that year ms dugan's bankruptcy proceeding was pending and as a result petitioners had a reasonable expectation of recovering some of their funds see sec_1_165-1 income_tax regs we disagree a reasonable_prospect_of_recovery exists when the taxpayer has bona_fide claims for recoupment from third parties or otherwise and when there is a substantial possibility that such claims will be decided in his favor 61_tc_795 affd 521_f2d_786 4th cir petitioners did not file a proof_of_claim until and even then their chances of recovery were remote therefore in petitioners did not have a reasonable expectation of recovery accordingly we hold that petitioners are entitled to deduct a theft_loss of dollar_figure to reflect the foregoing decision will be entered under rule
